Title: To John Adams from James Warren, 23 April 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston April 23d. 1777
     
     I have been very Unwell and Absent for A fortnight. I returned here Yesterday. While I was at home I had the great pleasure of receiving several of your favours, perticularly those of March 31. April 1st. and 3d. with the Inclosures, and since my return yours by Capt. Arnold of the 6th. Instant. I think myself greatly Obliged to you for the Entertainment as well as Intelligence and Information derived from them. As these have all come safe I regret the loss of that that you say contained the bold truths.
     I am pleased to see our Affairs in so good A way. I think A war in Europe must soon take place. It is Impossible that under all Circumstances, it should even by the Meaness of Britain be prevented, and if our Army is Obtained with the powder and Arms sent us by the kindness of Providence I beleive we shall be ready and Able to fight Britain with or without A war in Europe, especially if their funds begin to fall. Almost every thing is done to fill up the Army, and since the Arrival of the Arms here they are all on the March. On Sunday last arrived here A french Ship loaded with Goods, on Account of private Adventurers. Her Cargo is very valuable and Consists of some Articles much wanted. Arms she has a few, and has 5000 Blankets. She is Armed with Guns, has A Commission to make reprisals if disturbed, and the super Cargo is ready to take Continental Bills. I begin to be very easy about their Credit, and to Conceive they will be as valuable as silver.
     We had last Sunday A prize brought into Plymouth. She was bound to Antigua with A load of Beef and butter, and last Evening I heard of the Arrival of Another at Cape Ann, with 2000 bbs Beef and pork. I suppose she was bound to York. The Amazeing damage we should have done them as well as the Advantages derived to ourselves make me Execrate the policy of stoping our privateers. I always Opposed it. We have now got A resolve passed to let them loose on Conditions they will Cruize with Manly under his Command 25 days, perhaps we shall make A fleet of 10 or 12 sail of them soon and some of them 20 Gun Ships. We hope by this to sweep one of their fleets, and to do great Execution. We have for Encouragement Engaged An Indemnification for losses which prizes are not sufficient for. I can easily Conceive we might have had A fine fleet of our own by this time. Our frigates in Concert might have taken several of theirs, that have for the most part Cruized single. Your Ships are however in harbour here, but is said have Consented to sail together. Last Evening the Board of War received An Express from Cape Ann, that the Milford and A tender were yesterday nigh there and took A Schooner. They are Endeavouring to get out Manly and McNeal to take her.
     We are sending A reinforcement of 2000 Men to Rhode Island. A draft from the Militia for 2 Months. What the state of the Enemy is there I am not Able to say. I believe their land force is Inconsiderable. I was told Yesterday not more than 1400. I wish your Ships at Providence were out. There is no difficulty in Effecting it, and I wish the troops on the Island whether 1400 or 4000 were driven off. I think there is no difficulty in Effecting that. The Honour of New England is Concerned in this Matter and Men enough for such An Enterprize might be had at once. They must however be Militia and the Estimation of them runs very low with our Military Gentry who have forgot from whence they came, and of what Materials they are now some of them half formed. This is to go by Capt. Ayres who Informed me Yesterday of his design to set out this Morning. I dont know his Business but I suppose to Apply for some Appointment in the Navy. I have not much Acquaintance with him. He seems to be An Active Smart Man, has been long at Sea, and as he has Commanded one of your Schooners with reputation, I could wish he might Succeed. I Am Yours &c.
     I have this Moment an Account of an Arrival at Portsmouth of great Consequence. The perticulars of the Cargo as they come to us are as below. There came in her A Colonel and A Number of Officers of the Train to the Number of 24.58 Brass Cannon and CarriagesTents for 10,000 MenCloathing for 12,000 MenStands of Arms 5,700Powder about 10 TonsGreat Numbers BlanketsLead and Ball. uncertain how much3 Months passage Arrived last Sunday.
    